Citation Nr: 1137369	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that in statements and testimony in support of his claim the Veteran asserted that he was unemployable, at least in part, because of his service-connected left knee disability.  Although the Veteran did not appeal an April 2007 decision which denied entitlement to a total disability rating based upon individual unemployability (TDIU), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has continued to assert that he is unemployable due to his service-connected disability, this matter is considered to be part and parcel of the issue perfected for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran has been adequately notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran testified in April 2011 that his service-connected left knee disability had increased in severity since his VA examination in January 2007.  He reported that he was very limited in all activities as a result of this disability and the medication required for symptom relief.  He stated he experienced pain, swelling, and instability and that he had fallen because the knee gave out.  He also reported that he had been provided a cane for assistance with ambulation and a knee brace.  

The Board notes that a Veteran is, generally, competent to give evidence about what he or she experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Veteran's report of increased severity, the Board finds an additional VA examination to assess the Veteran's service-connected left knee disability is required.

The Board also notes that the Veteran submitted additional VA treatment records at his personal hearing in April 2011.  Although he testified that the records included treatment he had received in March 2011 for his service-connected left knee disability, the provided records dated in March 2011 addressed treatment he received for a nonservice-connected "right" knee disorder.  His also testified that he had undergone a "CAT" scan of his left knee in March 2011 and there is no report of this study in the present record.  The Board notes, however, that the available records include a March 2011 report of a magnetic resonance imaging (MRI) scan of the "right" knee.  A February 2011 report noted he had a history of chronic low back and left knee pain, but there is no indication in the record of VA treatment for a left knee disability since January 2009.  The Veteran should be requested to identify any existing treatment records pertinent to his appeal and provided appropriate VA assistance.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the service-connected left knee disability issue on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should furnish to the Veteran a VA Form 21-8940, to enable him to complete a formal application for a TDIU.

3.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to the nature and severity of his service-connected left knee disability.  The examiner should address the extent to which the disorder has resulted in occupational impairment and should specifically indicate whether it is at least as likely as not that the Veteran's service-connected left knee disability prevents substantially gainful employment.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disability, and not consider nonservice-connected disabilities or the Veteran's age.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


